MEMORANDUM DECISION
Pursuant to Ind. Appellate Rule 65(D),                                         FILED
this Memorandum Decision shall not be
                                                                         Apr 04 2019, 7:33 am
regarded as precedent or cited before any
court except for the purpose of establishing                                   CLERK
                                                                         Indiana Supreme Court
the defense of res judicata, collateral                                     Court of Appeals
                                                                              and Tax Court

estoppel, or the law of the case.


APPELLANT PRO SE                                          ATTORNEYS FOR APPELLEE
Chanse T. Starr                                           Curtis T. Hill, Jr.
Plainfield, Indiana                                       Attorney General of Indiana
                                                          Andrew A. Kobe
                                                          Deputy Attorney General
                                                          Indianapolis, Indiana



                                           IN THE
    COURT OF APPEALS OF INDIANA

Chanse T. Starr,                                          April 4, 2019
Appellant-Defendant,                                      Court of Appeals Case No.
                                                          18A-CR-969
        v.                                                Appeal from the Allen Superior
                                                          Court
State of Indiana,                                         The Honorable Samuel R. Keirns,
Appellee-Plaintiff                                        Judge
                                                          Trial Court Cause No.
                                                          02D06-1111-FC-361



Baker, Judge.




Court of Appeals of Indiana | Memorandum Decision 18A-CR-969 | April 4, 2019                     Page 1 of 6
[1]   Chanse Starr appeals the trial court’s order revoking his probation and ordering

      him to serve four years of a previously suspended six-year term. Finding no

      error, we affirm.


                                                          Facts
[2]   In 2012, Starr entered into a plea agreement resolving three 1 causes. In FC-358,

      he pleaded guilty to Class C felony corrupt business influence. In FC-361, he

      pleaded guilty to Class C felony corrupt business influence and admitted to

      being an habitual offender. The plea agreement fixed Starr’s sentence as four

      years in cause FC-358, to be served concurrent with four years in cause FC-361,

      with an eight-year habitual offender enhancement. The agreement required the

      trial court to suspend six years of the sentence, with three years of probation.


[3]   Starr completed the executed portion of his sentence in these causes on June 9,

      2014. But by then, he had been convicted of a new offense: Class C felony

      burglary in cause FC-12. Appellant’s App. Vol. II p. 34-35. His burglary

      sentence was to be served consecutive to the other offenses, meaning that he

      continued to be incarcerated on June 9, 2014.


[4]   On June 8, 2017, Starr was released from incarceration. At that time, he began

      serving his three-year term of probation. Among the conditions of his




      1
          Pursuant to the plea agreement, charges in a third cause were dismissed.


      Court of Appeals of Indiana | Memorandum Decision 18A-CR-969 | April 4, 2019   Page 2 of 6
      probation were that Starr refrain from engaging in criminal activities and,

      specifically, from possessing or consuming illegal substances.


[5]   On September 13, 2017, Starr overdosed on an unknown substance and had to

      be revived by Narcan, which is an overdose medication that revives a person

      after he has overdosed on an opioid. As a result of the incident, Starr was

      arrested for public intoxication.


[6]   On November 30, 2017, the probation department filed a petition to revoke

      probation based on the September 13 incident. On March 20, 2018, Starr

      admitted to possessing an illegal substance and to being arrested for public

      intoxication. The trial court found that Starr had violated the terms of his

      probation and ordered that he serve four years of the previously suspended six-

      year term, with the remaining two years suspended to probation. Starr now

      appeals.


                                    Discussion and Decision
[7]   Probation is a matter of grace left to trial court discretion rather than a right to

      which a defendant is entitled. Prewitt v. State, 878 N.E.2d 184, 188 (Ind. 2007).

      The trial court determines the conditions of probation and if the conditions are

      violated, the trial court may revoke probation. Id. The judge has “considerable

      leeway in deciding how to proceed,” and we will reverse only if the decision is

      clearly against the logic and effect of the facts and circumstances. Id.


[8]   First, Starr argues that the revocation proceedings contravened his original plea

      agreement. Specifically, he contends that his term of probation began when he
      Court of Appeals of Indiana | Memorandum Decision 18A-CR-969 | April 4, 2019   Page 3 of 6
       completed the executed portion of his sentence in June 2014, in which case he

       would not have been on probation in September 2017. He is mistaken. Starr

       was incarcerated, albeit on a new and independent conviction, until June 2017.

       His term of probation in this matter did not begin until he was released from

       incarceration. Therefore, the trial court did not err by finding that he was on

       probation in September 2017 and that he violated the terms of probation at that

       time.


[9]    Second, Starr argues that he did not have notice of the alleged violation. The

       record belies this contention. He was represented by counsel, who received the

       petition to revoke probation containing the allegation and reviewed discovery in

       the matter. Moreover, Starr admitted to the violation at the revocation hearing

       and has therefore waived any claim that he was not afforded due process. This

       claim is without merit.


[10]   Third, Starr argues that his attorney was ineffective at the revocation hearing.

       When a probationer challenges counsel’s performance at a revocation

       proceeding, the standard to apply is a due process right to counsel, meaning

       that the probationer is entitled to counsel who appears and represents the

       probationer in a procedurally fair setting, which results in a judgment of the

       court. Jordan v. State, 60 N.E.3d 1062, 1068 (Ind. Ct. App. 2016). Here,

       counsel appeared, reviewed discovery, negotiated a favorable agreement with




       Court of Appeals of Indiana | Memorandum Decision 18A-CR-969 | April 4, 2019   Page 4 of 6
       the State, and argued on behalf of Starr for a favorable sanction. 2 Under these

       circumstances, we find that Starr was not denied his due process right to

       counsel.3


[11]   Fourth, Starr argues that revocation was improper where he maintained his

       innocence at the hearing. Starr did not “maintain his innocence,” inasmuch as

       he admitted that he consumed an illegal substance and had to be revived with

       Narcan. He argues that because he could not remember the circumstances of

       the overdose, it amounts to a claim that he was innocent of the allegation. We

       cannot agree. Furthermore, while it is impermissible for a trial court to accept a

       guilty plea while a defendant simultaneously maintains his innocence, Starr has

       cited to no caselaw establishing a similar principle in probation revocation

       cases, nor have we found any. Therefore, this argument is unavailing.


[12]   Fifth, Starr argues that the trial court was biased. He offers no basis of this

       claim other than the trial court’s adverse ruling, which we decline to find is

       evidence of bias. Moreover, Starr did not object at the hearing to any supposed

       bias, meaning that he has waived the argument. He is not entitled to relief on

       this basis.




       2
         Pursuant to the agreement, the State agreed not to pursue other alleged violations and to remain silent as to
       the sanction to be imposed by the trial court.
       3
        Starr argues that if counsel had not convinced him to admit to the allegation, the State would not have been
       able to meet its burden of proof. But Starr admits that he did not know what happened during the time
       surrounding his overdose, and it was undisputed that he overdosed, was revived with Narcan, and was
       arrested for public intoxication. It is apparent, therefore, that the State would have been able to meet its
       burden.

       Court of Appeals of Indiana | Memorandum Decision 18A-CR-969 | April 4, 2019                        Page 5 of 6
[13]   Finally, Starr maintains that the sanction ordered by the trial court was

       erroneous. We disagree. Starr had only been on probation for a matter of

       months, after being in prison for over six years, when he overdosed. He offers

       no evidence of positive conduct or character, nor does he argue that he would

       be successful on probation.4 The trial court did not give him the maximum

       sanction available, ordering him to serve only four years of the previously

       suspended six-year term. We find no error with respect to the sanction ordered

       by the trial court.


[14]   The judgment of the trial court is affirmed.


       Najam, J., and Robb, J., concur.




       4
        To the extent that Starr asks us to review the sanction for appropriateness under Indiana Appellate Rule
       7(B), that rule does not apply to probation sanctions. Prewitt, 878 N.E.2d at 187-88.

       Court of Appeals of Indiana | Memorandum Decision 18A-CR-969 | April 4, 2019                      Page 6 of 6